Title: From George Washington to Henry Knox, 23 December 1793
From: Washington, George
To: Knox, Henry


          
            Dear Sir,
            Philadelphia 23d Decr 1793
          
          I have read the proposed message to the “Sachems, Chiefs and Warriors of the Six
            Nations” and approve of it, except that I question whether the 8th and the 11th
            paragraphs are expressed quite strong enough. The 8th gives too
            much ground, in my opinion, to expect a compliance with their request in its full
            extent; and the 11th although the sense is plain, seems hardly decisive enough for
            Indian comprehension & there shd be no misconception. Yrs always
          
            Go: Washington
          
        